FILED
                            NOT FOR PUBLICATION
                                                                               MAR 21 2016
                     UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


GEUKA ADIBISHA JACKSON,                           No. 14-55139

              Petitioner - Appellant,             D.C. No. 5:13-cv-00234-MWF-
                                                  JCG
 v.

PEOPLE OF THE STATE OF                            MEMORANDUM*
CALIFORNIA and HOLLAND,

              Respondents - Appellees.


                   Appeal from the United States District Court
                       for the Central District of California
                  Michael W. Fitzgerald, District Judge, Presiding

                             Submitted March 7, 2016**
                                Pasadena, California

Before: W. FLETCHER, MURGUIA, and OWENS, Circuit Judges.

      Geuka Jackson, a California state prisoner, appeals from the district court’s

denial of his petition for a writ of habeas corpus. In his petition, Jackson

challenges his convictions for possession of weapons and drugs. As the parties are

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
familiar with the facts, we do not recount them here. We have jurisdiction

pursuant to 28 U.S.C. § 1291, and we affirm.

      Under the Antiterrorism and Effective Death Penalty Act (AEDPA), it was

not unreasonable for the California Court of Appeal to determine that the exclusion

of Gregory Robertson’s statements did not violate Jackson’s due process rights.

Under Chambers v. Mississippi, 410 U.S. 284 (1973), the exclusion of hearsay

testimony, pursuant to state evidentiary rules, violates an individual’s due process

rights when the statements provide “considerable assurance of their reliability” and

are critical to the defense. Id. at 300-02.

      Here, it was not unreasonable for the California Court of Appeal to conclude

that Robertson’s statements—that all of the weapons and drugs at the Fir Avenue

residence belonged to Robertson—were not sufficiently trustworthy. Unlike in

Chambers, here, Robertson’s statements were not made spontaneously to a close

acquaintance. See Chambers, 410 U.S. at 300. Furthermore, Robertson’s

statements were not corroborated. There was no evidence confirming that

Robertson had, indeed, been arrested one day before Jackson was arrested at the

Fir Avenue residence for possession of weapons and drugs. Additionally,

Robertson’s statements were not specific enough to be reliable. Robertson

provided no information about the type of drugs or weapons that he allegedly


                                              2
owned. See Christian v. Frank, 595 F.3d 1076, 1084-85 (9th Cir. 2010) (holding

that a state court’s decision was not an unreasonable application of Chambers

where the “testimony at issue . . . was materially less trustworthy than the excluded

testimony in Chambers”).

      The California Court of Appeal also reasonably concluded that Robertson’s

statements were not truly against his penal interest due to their vagueness. When

making the statements, Robertson did not “want to be specific” about the location

of the weapons or drugs. Moreover, the drugs and weapons for which Jackson was

convicted were found outside of the Fir Avenue residence, not inside as Robertson

indicated. This case is clearly distinguishable from Chambers, and therefore, the

California Court of Appeal did not unreasonably apply clearly established Supreme

Court law such that Jackson is entitled to relief.

      AFFIRMED.




                                           3